AFCP 2.0
1. 	Applicant’s request for entry into AFCP 2.0 is acknowledged. Claims 1, 9 and 11 have been amended. Claim 21 has been added. 

Response to Amendment
2. 	The newly amended subject matter in claim 1 concerning “…a pre-sensor configured to detect light intensity distribution in a field of view (FOV) of a device in which the optical filter is embedded…” does not overcome all of the rejections in the most recent Final Office Action mailed on 03/01/2021. Davis discloses a device in which the optical filter is embedded (The optical filter can be integrated with an existing camera component, such as a lens mount or camera body, providing seamless integration of the optical filter with a camera system; see paragraphs 0003, 0045). 

3. 	The newly amended subject matter in claim 11 concerning “…detecting, using the pre-sensor, a light intensity distribution in a field of view (FOV) of a device in which the optical filter is embedded;…” does not overcome all of the rejections in the most recent Final Office Action mailed on 03/01/2021. Davis discloses a device in which the optical filter is embedded (The optical filter can be integrated with an existing camera component, such as a lens mount or camera body, providing seamless integration of the optical filter with a camera system; see paragraphs 0003, 0045). 





Response to Arguments
5.	Applicant's arguments filed on 06/02/2021 have been fully considered but they are not persuasive. 
6. 	Applicant submits that Davis fails to disclose the optical filter comprising a pre-sensor configured to detect light intensity distribution in a field of view (FOV) of a device. Specifically, Applicant submits that Davis contemplates changing the exposure level of the optical filter based on an analysis of the image data already captured by the image sensor; see pages 11-12 of the Remarks. 
 	Examiner respectfully disagrees. Davis provides a second and independent light sensor from the image sensor 114 to detect the light intensity distribution and adjust the transparency levels of the optical filter by using the light detected by the second sensor (In some implementations, the exposure controller is configured adjust the at least one optical characteristic in response to changes in lighting conditions detected by a second sensor that is separate than the image sensor 114. For instance, a second image sensor or other type of sensor may be used, which in some cases can be dedicated for use in detecting lighting conditions; see paragraphs 0088, 0094-0095, 0023 of Davis). Therefore, Davis does not need to rely on the image data already captured by the image sensor 114 to adjust the optical characteristics of the optical filter 

7. 	Applicant further argues that in Kim the user selects an area in the image to be adjusted in terms of light exposure; see pages 12-13 of the Remarks.
 	In response to Applicant’s position, the examiner would like to point out that Kim was brought for the purpose of teaching how it is well-known in the art to modify the optical characteristics of a filter in different areas of an image having different pixel values where the modification can be provided at a per pixel level.  Davis already discloses modifying the optical characteristics of the filter in accordance to the detected light distribution. Kim is incorporated to modify Davis as to make a change of the optical characteristics of the filter at a per pixel level, thus allowing a change at a greater and deeper scale. Kim was not intended for implementing user selection options. Applicant is reminded that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Contact Information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/16/2021